         Case: 19-35006, 01/04/2019, ID: 11141413, DktEntry: 1-1, Page 2 of 3




                   UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      JAN 04 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 NATURAL RESOURCES DEFENSE                      No. 19-35006
 COUNCIL; CENTER FOR
 BIOLOGICAL DIVERSITY;
                                                D.C. No. 3:18-cv-00031-SLG
 GREENPEACE, INC.; FRIENDS OF
 THE EARTH,                                     U.S. District Court for Alaska,
                                                Anchorage
               Plaintiffs - Appellants,
                                                TIME SCHEDULE ORDER
   v.

 DAVID LONGLY BERNHARDT, in
 his official capacity as Acting Secretary
 of the Interior; KAREN MOURITSEN,
 in her official capacity as Acting Alaska
 State Director of the Bureau of Land
 Management; BUREAU OF LAND
 MANAGEMENT,

               Defendants - Appellees,

 CONOCOPHILLIPS ALASKA, INC.,

               Intervenor-Defendant -
 Appellee.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.


        Case 3:18-cv-00031-SLG Document 41 Filed 01/04/19 Page 1 of 2
        Case: 19-35006, 01/04/2019, ID: 11141413, DktEntry: 1-1, Page 3 of 3

Fri., January 11, 2019       Mediation Questionnaire due. If your registration for
                             Appellate ECF is confirmed after this date, the
                             Mediation Questionnaire is due within one day of
                             receiving the email from PACER confirming your
                             registration.
Mon., February 4, 2019       Transcript shall be ordered.
Mon., March 4, 2019          Transcript shall be filed by court reporter.
Mon., April 15, 2019         Appellants' opening brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.
Mon., May 13, 2019           Appellees' answering brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: John Brendan Sigel
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7




        Case 3:18-cv-00031-SLG Document 41 Filed 01/04/19 Page 2 of 2
